DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 11/22/19 has been considered by the examiner.
Claim Objections
 	Claims 1-10 are objected to because of the following informalities:  
 	In claim 1, line 6, “the reactance elements” should be ‘the at least two controllable reactance elements’.  
 	In claim 1, line 7, “the reactance elements” should be ‘the at least two controllable reactance elements’.  
 	In claim 1, line 8, “neutral voltage” is missing an indefinite article and should be ‘a neutral voltage’.
 	In claim 1, line 13, “the reactance elements” should be ‘the at least two controllable reactance elements’.  
 	In claim 1, last line, “the drive voltage” lacks antecedent basis.
 	In claim 2, line 2, “said reactance elements” should be ‘the at least two controllable reactance elements’.  
 	In claim 2, line 2, “comprises” should be ‘comprise’.

 	In claim 3, line 2, Applicant should not redefine “the control unit” as ‘a control and measurement unit’; instead the control unit should be invariant and additional limitations should be claimed by further limiting ‘the control unit’, for instance by claiming ‘the control unit comprises’.
 	In claim 3, line 3, “the reactance elements” should be ‘the at least two controllable reactance elements’.  
 	In claim 4, line 2, Applicant recites “the control unit” after attempting to redefine the control unit as a control and measurement unit. See the objection to the redefinition of the control unit in claim 3 above.
 	In claim 5, line 2, “the size” lacks antecedent basis.
 	In claim 6, line 3, “the residual fault current” lacks antecedent basis.
 	In claim 7, line 5, “the reactance elements” should be ‘the at least two controllable reactance elements’.  
 	In claim 7, line 6, “the reactance elements” should be ‘the at least two controllable reactance elements’.  
 	In claim 7, line 7, “neutral voltage” is missing an indefinite article and should be ‘a neutral voltage’.
 	In claim 7, line 11, “the reactance elements” should be ‘the at least two controllable reactance elements’.  
 	In claim 7, line 12, “the method comprises to individually control” should be ‘the method comprises the step of individually controlling’.

 	In claim 8, line 2, “said reactance elements” should be ‘the at least two controllable reactance elements’.  
 	In claims 9-10, “the purpose” lacks antecedent basis. 	
 	In claim 10, line 3, “the residual fault current” lacks antecedent basis.
 	Appropriate correction is required.
Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 	Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 9-10 merely recite a use without setting forth any positive, active steps delimiting how the use is actually practiced. See MPEP 2173.05(q) “Use” Claims. Furthermore, it is unclear what purpose is referred to in the limitations of “the purpose”.
Allowable Subject Matter
 	Claims 1-8 are objected to for the reasons stated above, but would be allowable if the claim objections stated above were overcome. The following is a statement of reasons for the indication of allowable subject matter:  

 	With respect to claim 7, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, a device comprising at least two controllable reactance elements each connected with one side to two different voltages of a three phase voltage source which is synchronous with the power network; wherein said controllable reactance elements are made up of two tuneable capacitor banks, and wherein the method comprises the step of individually controlling the at least two reactance elements in order to control the neutral voltage to eliminate the drive voltage of an earth fault current.  	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Streek (DE 19525417), Tu (CN 2438257) and Pronov (SU 503368A) disclose reducing an earth fault.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839